AO 245B (R~v. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of!      2 ~




                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     v.                                          (For Offenses Committed On or After November 1, 1987)


                      Guillermo Islas-Barraza                                    Case Number: 3:19-mj-24378

                                                                                 Lupe C Rodri
                                                                                 Defendant's AttorneJ
                                                                                                                 FILED
REGISTRATION NO. 47020380

THE DEFENDANT:                                                                                                   Wf/1118 2019
 ~ pleaded guilty to count(s) 1 of Complaint                                                            CLERK, U,S. OISTRICT COURT
                               --------'----------------tvlffliwwl'i.,ruii        n~iiii
                                                                                     ..Nilii'ioii1siti1R6i111i<crfi'iOF~CA~L~IF~O~R~N"'IA.--l
 D was found guilty to count( s)                                             BY                                             -~-..-·
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                              Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

 D The defendant has been found not guilty on count( s)
                                                                         -------------------
•    Count(s)
                  -----'----------------- dismissed on the motion of the United States.
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               •    TIME SERVED                           ,•'it'1 _ _ _ _c?O
                                                                                         _ _ _ _ _ _ days


 ~  Assessment: $10 WAIVED ~ Fine: WAIVED
~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Monday, November 18, 2019
                                                                             Date of Imposition of Sentence



                                                                             IIiilLttLwcK
                                                                             UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                         3:19-mj-24378

                                                                                                                                                                         i
                                                                                                                                                      - -·· _______ _!
